DETAILED ACTION
This office action is in response to an amendment filed 1/4/2022 wherein claims 12-17 and 19-22 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has amended claim 15 such that it is no longer rejected under 35 U.S.C. 112(b).
Applicant’s arguments with respect to claim(s) 12-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 16, 17, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (WO 2019/093176) (hereinafter Fukushima) in view of Murad et al. (US 2019/0241126) (hereinafter Murad) in view of Elwart et al. (US 2016/0068158) (hereinafter Elwart). NOTE: Fukushima is a WIPO document claiming priority to foreign application JP2017-214709 filed 11/7/2017 wherein the foreign application contains support for the disclosed subject matter. Fukushima therefore has an effective filing date of 11/7/2017 which predates the priority date of the instant application (7/3/2018).  Thus as Fukushima and the instant application do not share common inventors, Fukushima qualifies as prior art under 35 U.S.C. 102(a)(2). Herein the examiner is using a machine translation of Fukushima obtained from PatentScope, which was attached in a prior action.   

In regard to claim 12, Fukushima discloses a method for providing assistance in a parking maneuver [¶0032-¶0033; When the driver moves the towed vehicle 12, the entrance portion of the parking space is first recognized, and there is a case where there is a parking target position. Fig.5, Fig.6] of a vehicle combination of towing vehicle [¶0017; towing vehicle 10 May be, for example, an automobile. Fig.5, Fig.6] and trailer [¶0019; towed vehicle 12 shown in FIG. 1 is a driven vehicle including a pair of trailer wheels 22. Fig.5, Fig.6], the method comprising the following steps: 
	detecting a stationary object [¶0032-¶0033; the entrance portion of the parking space is first recognized... "parking target image" is an image in which both pylon 58 an and 58 b defining the parking target position T are captured, and can be an image including an entrance region of the parking space P defined by the pylon 58 a and 58 b... that the parking target position T is not limited to a region having a width as described above, but may be, for example, a pylon 58 A that defines the width of the parking space P, a pylon 58 B, a partition line 60 B, a partition line 60 B, and a pin point position such as a central position of the width of the entrance of the parking space P. ¶0049; determine whether the pylon 58A exists in the reference image] using a backup camera of the towing vehicle [¶0021; The imaging unit 24 a (rear imaging unit) is, for example, located at a wall portion below the rear hatch 10 an on the rear side of the towing vehicle 10. The imaging unit 24 A can photograph an area including at least a front end portion of the towing vehicle 10. Fig.1; imaging unit (24a) is a backup camera]; 
[¶0049; blind spot determination unit 54 b determines whether the parking target position T is hidden by the towed vehicle 12 on the image displayed on the display device 26... to determine whether the pylon 58 an or the pylon 58 b defining the end portion of the parking target position T enters the blind spot region D.. That is, it is possible to determine whether or not the parking target position T enters the blind spot region D in real time. ¶0041-¶0043; determining whether or not the parking target position T enters the blind spot area formed by the towed vehicle 12 ... determining whether or not the parking target position T (pylon 58 a) enters the blind spot region D. ¶0032; when at least one of the pylon 58 an and the pylon 58 b cannot be visually recognized in the blind spot region]; 	
	superimposing an image element representing the concealed object onto an image [¶0059-¶0061; when it is determined by the blind spot determination unit 54 B that the parking target position T has entered the blind spot area D, the synthesis control unit 64 B superimposes the parking target image on which processing such as viewpoint conversion, trimming, rotation, expansion and contraction is performed by the image conversion control unit 64 A with respect to the parking target image... synthesis control unit 64 B superimposes the parking target image stored in the storage control unit 62 at a portion corresponding to the parking target position T of the current image displayed on the bird's-eye view image TV of the display device 26. ¶0010; the image control unit of the periphery monitoring device may superimpose an image of at least the movement target position included in the stored movement target image in a region corresponding to at least the movement target position in the blind spot area] in an image ascertained by the backup camera [¶0026; CPU 36 a performs arithmetic processing and image processing on the captured image data captured by the imaging unit 24 to generate a peripheral image (for example, a bird's-eye view image)].
	Although Fukushima discloses superimposing image elements that represent concealed objects onto an image which is generated based on images captured by the on-board camera. In order to explicitly disclose that image elements can be superimposed onto the trailer specifically, Murad discloses, 
	superimposing an image element representing the concealed object [¶0039; graphics can be generated and displayed over the combined image... show roadway features, including curbs, lane markers, and edges of the roadway. These graphics can be used to supplement the combined image and can be generated during various embodiments of the method provided herein. ¶0037; determine an obstructed viewing region within the first image that the trailer is obstructing... portions of the obstructed viewing region that are not covered by the second image ... roadway features, such as lane markers, curbs, and the edges of the roadway. ¶0087;  trailer 14, which is being towed by vehicle 12, obstructs a portion of the area behind the trailer. Fig.9] onto an image of the trailer [Fig.9, Fig.10; image of trailer (14) with graphics (160) overlaid thereon] in an image ascertained by the backup camera [Fig.9, Fig.10; trailer (14) with graphics (160) overlaid thereon. ¶0086-¶0087; generate the combined image (FIG. 10) and then present the combined image on a display... first image 102 that is obtained by a rear-facing vehicle camera 22 that shows trailer 14].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Fukushima with the displaying of occluded objects on the trailer as disclosed by Murad in order to improve the overall image by filling the entirety of the image area with display data representing the environment [Murad ¶0002-¶0017, ¶0037-¶0039, ¶0078-¶0080]. As disclosed by Murad, filling in the display areas, including the area representing the trailer itself, with graphics representing roadside features allows for a driver to have a complete unobstructed view of the environment and can direct the user's attention to objects immediately around/under the trailer. 
	Neither Fukushima nor Murad explicitly disclose triggering the method for providing assistance by slowing below a predefined speed. However Elwart discloses,
	A method for providing assistance in a parking maneuver of a vehicle combination of towing vehicle and trailer [¶0028; trailer backup assist system... trailer backup steering control during a parking maneuver. ¶0063; vehicle speed and curvature of path of travel of the trailer 122 d that is attached to the vehicle 120 d during a parking maneuver. ¶0100; type of park assist system; i.e...  trailer backup assist (TBA)]	
	triggering the method for providing assistance by slowing below a predefined speed [¶0085; preconditions for activation of the park assist system vary according to the configuration of a specific system implemented in the vehicle, including the vehicle speed being below the threshold speed. ¶0057; park assist system 200 a, 200 b automatically enables when in the proximity of a parking zone and when the vehicle is below the threshold speed. ¶0074-¶0077; a determination is made whether the vehicle is operating below a threshold speed, step 308, defined by the operational parameters of the park assist system, wherein the park assist system cannot be activated if the vehicle is operating at or above the threshold speed...  system is configured to automatically enable park assist system, the system is automatically enabled when the vehicle is in the proximity of a parking zone and is below a threshold speed].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Fukushima in view of Murad with the triggering of parking assistance based on a threshold speed as disclosed by Elwart in order to automatically enable parking assistance, thereby reducing the amount of user intervention needed [Elwart ¶0005-¶0009, ¶0022, ¶0074-¶0077].  As disclosed by Elwart, drivers often forget that parking assistance systems exist and by intelligently determining that a driver intends to park the vehicle/trailer, the system can activate the parking assist features without user intervention. 
Specifically, as noted above and throughout the reference as a whole, Fukushima discloses a parking assistance system for a vehicle wherein a trailer is being towed by said vehicle. A rearward oriented camera captures images rearward the vehicle wherein the images include objects surrounding the vehicle/trailer. As noted above, the system can detect pylons (i.e. "stationary objects") which define a parking space of the vehicle. As noted in ¶0033 the system is not limited to detecting pylons for indicating the parking space but may also detect other stationary objects that define the parking space like line markings. As noted above and as shown in Fig.8 through Fig.10, for example, Fukushima discloses determining whether or not the pylons are within a blind zone wherein the blind zone represents an area obscured from the camera by the trailer. Upon determination of the pylons being within the blind zone region, the system superimposes onto a bird's eye view image an image including the pylons wherein the superimposed image is image data that was previously captured and includes representations of the pylons. The bird's eye view image is generating from images captured by the rearward camera. Although Fukushima discloses displaying a trailer representation and it is generally implied by that the superimposing is over the entirety of the image and thus may include superimposing over the trailer 
	Murad, like Fukushima, discloses generating display images for a vehicle's operator wherein the vehicle is towing a trailer. Murad further discloses that an area may be obscured from the vehicle camera(s) due to the trailer wherein the area may contain static objects like lane markings. Fig.9 shows the entirety of the areas covered by the camera(s) and as can be seen therein, the displayed trailer representation (14) originally includes an area that is occluded by the trailer. As can be seen in Fig.10, the system generates display data for the occluded area using scene memorization techniques (similar to Fukushima) wherein stored image data and/or graphics representing objects such as road features are displayed in the occluded area. As can be seen in Fig.10, the added images/graphics are overlaid on the trailer icon/image area. As noted above, the trailer image is within an image obtained from a rearward/backup camera wherein the combined image is output for display. As can be seen in Fig.10, for example, this allows for the entire area of the vehicle, including areas immediately around/below the trailer, to be shown in the display image thus providing the driver with a more complete understanding of object locations relative to the vehicle/trailer. The examiner notes that Murad describes in ¶0067 that the images may be processed/manipulated so that the resultant image "reflects a viewing image from the perspective of an angle of interest". Thus although the examples of Murad do not show displaying of perspective transformed images specifically, one of ordinary skill in the art would readily understand that these are non-limiting examples and the system can be implemented using perspective transformed images, like those of Fukushima. 
	Elwart also discloses a system for assisting a vehicle's operator with parking/navigation of a vehicle coupled with a trailer. As noted above, Elwart discloses a park assist system for a vehicle, including a vehicle coupled to a trailer, wherein the system can recognize that the vehicle's speed has dropped below a threshold speed and automatically activate the park assist system when the vehicle is below the threshold speed. As noted above, by triggering the park assist system based on the speed being lower than a threshold value, users who may not be aware of the park assist feature can still benefit from said feature and additionally less user interaction is required as compared to park assist systems that require user activation. 

In regard to claim 13, Fukushima in view of Murad in view of Elwart discloses the method as recited in claim 12. Fukushima in view of Murad in view of Elwart further discloses, further comprising: 
	generating a bird's-eye view image from recordings of surroundings, which were recorded by the backup camera prior to and/or during the parking maneuver [Fukushima ¶0026; CPU 36 a performs arithmetic processing and image processing on the captured image data captured by the imaging unit 24 to generate a peripheral image (for example, a bird's-eye view image)], and of superimposing the bird's-eye view onto an image of a field of view concealed in the image by the trailer [Fukushima ¶0060-¶0061; When it is determined by the blind spot determination unit 54 B that the parking target position T has entered the blind spot area D, the synthesis control unit 64 B superimposes the parking target image stored in the storage control unit 62 at a portion corresponding to the parking target position T of the current image displayed on the bird's-eye view image TV of the display device 26. Fukushima Fig.10; bird's eye view image containing pylons (58a, 58b) superimposed on area concealed by trailer (D)]; and/or 
	superimposing recordings of the surroundings, which are recorded by the backup camera prior to and/or during the parking maneuver, over the image of the field of view concealed by the trailer [Fukushima ¶0060-¶0061, Fig.10. Murad ¶0080-¶0082; Scene memorization refers to retaining certain images for use later in other images that include at least a portion of the area represented by the retained images. For example, the vehicle camera 22 may have an unobstructed view of areas to the sides of trailer 72. Then, as the vehicle moves forward, these areas may then become obstructed by trailer 14. However, at this point, the vehicle can use the retained images to fill in the patch regions that are obstructed by the trailer or that are within the obstructed viewing region].
	See claim 12 for motivation to combine. 

In regard to claim 16, Fukushima in view of Murad in view of Elwart discloses the method as recited in claim 12. Fukushima in view of Murad in view of Elwart further discloses, 
[Fukushima ¶0033; parking target position T is not limited to a region having a width as described above, but may be, for example, a pylon 58 A that defines the width of the parking space P, a pylon 58 B, a partition line 60 B, a partition line 60 B, and a pin point position such as a central position of the width of the entrance of the parking space P. Murad ¶0037; graphics can highlight roadway features, such as lane markers, curbs, and the edges of the roadway].
	See claim 12 for motivation to combine. 

In regard to claim 17, Fukushima in view of Murad in view of Elwart discloses the method as recited in claim 12. Fukushima in view of Murad in view of Elwart further discloses, 
	wherein the image element is represented as a function of a steering angle and/or a vehicle speed and/or an acceleration [Murad ¶0082; vehicle speed can be used to determine a rate at which the pixels of the first and second image are moving and, thus, where to insert the retained images within the obstructed viewing region. The method 200 continues to step 280. Murad claim 18; wherein some of the graphics are generated based on a vehicle wheel speed reading from the vehicle wheel speed sensors. Fukushima ¶0040; host vehicle position acquisition unit 50 d acquires the turning radius of the towing vehicle 10 based on the steering angle acquired from the steering angle sensor 40, the moving amount of the towing vehicle 10 based on the speed that can be acquired from the wheel speed sensor 46​, Fukushima ¶0056-¶0061].
	See claim 12 for motivation to combine. 

In regard to claim 19, Fukushima in view of Murad in view of Elwart discloses the method as recited in claim 12. Fukushima further discloses, further comprising: 
	ascertaining that the trailer is hitched [¶0021; captured image data captured by the imaging unit 24 a can be used to recognize the towed vehicle 12 and detect the connection state of the towing vehicle 10 and the towed vehicle 12 (for example, the connection angle, the presence or absence of connection)].

In regard to claim 21, this claim is drawn to a system implementing the method of claim 12 wherein claim 21 contains the same limitations as claim 12 and is therefore rejected upon the same basis. 

In regard to claim 22, this claim is drawn to a vehicle combination comprising a system implementing the method of claim 12 wherein claim 21 contains the same limitations as claim 12 and is therefore rejected upon the same basis. Additionally, as noted in claim 12 both Fukushima and Murad disclose "a towing vehicle and a trailer" and thus disclose the "vehicle combination" of the instant claim. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (WO 2019/093176) (hereinafter Fukushima) in view of Murad et al. (US 2019/0241126) (hereinafter Murad) in view of Elwart et al. (US 2016/0068158) (hereinafter Elwart) in view of Gieseke et al. (US 2017/0050672) (hereinafter Gieseke).

In regard to claim 14, Fukushima in view of Murad in view of Elwart discloses the method as recited in claim 12. Neither Fukushima nor Murad nor Elwart explicitly disclose, wherein the image element additionally represents a graphical representation of a trajectory of the trailer. However Gieseke discloses, 
	wherein the image element additionally represents a graphical representation of a trajectory of the trailer [¶0019; detected environmental scene with the vehicle overlay 30 of the vehicle and the trailer overlay 31 in it. FIG. 4 shows additionally an overlay of an area inserted to the real time image by historical data (non-real time) content 32, since it is not captured by any sensor or camera. Overlays of a planned vehicle reversing path 34 and the trailer's reversing path 33 are inserted as well. The trailer and the vehicle may be overlays (augmented) having a true scale relative to the augmented vehicle and the real environmental scene. claim 17;  generate graphic overlays at said display screen to indicate a projected path of the vehicle and trailer for reversing the vehicle and trailer towards a target parking space].
. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (WO 2019/093176) (hereinafter Fukushima) in view of Murad et al. (US 2019/0241126) (hereinafter Murad) in view of Elwart et al. (US 2016/0068158) (hereinafter Elwart) in view of Naserian et al. (US 2018/0056868) (hereinafter Naserian).

In regard to claim 15, Fukushima in view of Murad in view of Elwart discloses the method as recited in claim 12. Fukushima in view of Murad in view of Elwart further discloses, further comprising the following steps:
	ascertaining, by an evaluation unit [Fukushima ¶0025. Murad ¶0021], a position of the image in the image [Fukushima ¶0049; blind spot determination unit 54 b determines whether the target parking position T is hidden by the towed vehicle 12 on the image displayed on the display... on the bird's-eye view image (on the coordinate system whose origin is the position of towed vehicle 10 when target parking position T is set), the connection angle θ of towed vehicle 12 and the length and width of towed vehicle 12 Is determined, the formation range of the dead zone D is determined... image difference method or the correlation value calculation method (NCC: template matching method using normalized cross-correlation, etc.) to calculate the similarity between the plurality of images. By calculating, it can be determined whether the parking target position T has entered the blind spot area D or not. Murad ¶0061; 8 depicts the first image 102, along with a second image 104 that is captured by a trailer camera 72, which is overlaid onto the first image 102 at an image overlay area 120. FIG. 8 includes a patch portion 130 that includes an area of the trailer 14 that is not supplemented by the second image 104 from the trailer camera 72. Murad position of image overlay area (120) determined within the captured image] ascertained by the backup camera [Fukushima ¶0021; The imaging unit 24 a (rear imaging unit) is, for example, located at a wall portion below the rear hatch 10 an on the rear side of the towing vehicle 10. The imaging unit 24 A can photograph an area including at least a front end portion of the towing vehicle 10. Fig.1; imaging unit (24a) is a backup camera. Murad ¶0043; camera 22 may be a backup camera (or reversing camera)].
	See claim 1 for motivation to combine. However neither Fukushima nor Murad nor Elwart explicitly disclose  detecting the trailer using an alternate rear view mirror camera. However Naserian discloses,  	
	detecting the trailer using an alternate rear view mirror camera [¶0021; system 14 includes imaging system 16 that may include rear viewing camera 18, outside side rear view (OSRV) mirror mounted cameras 20, and inside driver mirror camera 22. ¶0023; imaging system 16 is operable to image the trailer 12, and in particular, specific, pre-identified points on the trailer 12 and provide trailer image data to the controller 24]; and 
	ascertaining, by an evaluation unit [¶0015], a position of the image in the image [¶0023-¶0027; imaging system 16 is operable to image the trailer 12, and in particular, specific, pre-identified points on the trailer 12 and provide trailer image data to the controller 24... the trailer image data allows determination of at least one geometric relationship between the imaging system 16, e.g., the camera 18, and the stickers 30. For example, it is possible to provide the distance from the camera 18 to the point 32, d1, and the distance from the camera 18 to the point 34, d2. The trailer width, w, and the length of the trailer tongue, h, are known or are determinable values... By identifying the points 32, 34 and 36, the system 14 is operable to determine trailer image data including distance from the camera 18 to the points 32 and 34, and the distance from the camera 20 to the point 36. The trailer image data ultimately allows determination of the trailer pose] [¶0027;  imaging system 16 includes rear camera 18 and OSRV mirror camera 20].
	As noted by Fukushima, image data is used to ascertain what image region in the image has a blind spot position. As noted by Murad and as can be seen in Fig.4, Fig.5, and Fig.9, the system determines a position of the "image overlay" image that is within the overall rear image. Thus either of these interpretations is determination of "a position of the image in the image". 	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Fukushima in view of Murad in view of Elwart with the rear view mirror image as disclosed by Naserian in order to automatically determine trailer dimensional information in addition to pose information which can reduce the amount of operator intervention during parking assist [Naserian ¶0002-¶0006, ¶0039-¶0040]. Specifically, as disclosed by Fukushima in ¶0043-¶0044 an operator will manually input various trailer specification, like trailer width, in order for the system to track the trailer relative to the vehicle. Naserian provides an improvement by providing a system that uses multiple cameras, including rear view mirror cameras in addition to rear/backup camera, to detect trailer pose and parameters in real-time such that an operator does not have to manually input said parameters. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (WO 2019/093176) (hereinafter Fukushima) in view of Murad et al. (US 2019/0241126) (hereinafter Murad) in view of Elwart et al. (US 2016/0068158) (hereinafter Elwart) in view of Hahn (US 2011/0001825).

In regard to claim 20, Fukushima in view of Murad in view of Elwart discloses the method as recited in claim 12. Neither Fukushima nor Murad nor Elwart explicitly disclose, further comprising: filtering the object as to whether it has a collision relevance and/or a towing vehicle guidance relevance. However Hahn discloses, 
	filtering the object as to whether it has a collision relevance and/or a towing vehicle guidance relevance [¶0028; processor module also comprises means for the classification of the objects reproduced in the image data, wherein these should be determined in an especially lucrative manner by the classification unit additionally in their position and geometry and be checked with regard to their traversability; traversable are for example manhole covers or low road curbs, while plants or significantly raised structures (walls) cannot be traversed. ¶0031; objects in the rear space of the vehicle (1) still shown in the image data (11) in a representational manner were superimposed by symbols (hatched circles) in the image data (36)... If one of the objects would have been classified as traversable, it would also be feasible to ‘remove’ this object from the image data by suitable image processing, so as to free the depiction from ‘irrelevant’ objects].
	Hahn, like Fukushima and Murad, relates to cameras mounted on a vehicle wherein images are generated by the system and displayed to an operator to assist in navigating the vehicle. As noted in ¶0037 and the Abstract, the system is applicable to vehicle and trailer combinations (again, like Fukushima and Murad). As noted above, the system can classify whether or not stationary objects are traversable objects (and thus does not have collision relevance and is not relevant when guiding the vehicle combination) or non-traversable objects that pose a risk and should be navigated around when guiding the vehicle combination. Based on said classification, the system determines what objects to display in the output image and what objects to not display in the output image (i.e. "filters out" objects that are not relevant).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Fukushima in view of Murad in view of Elwart with the filtering as disclosed by Hahn in order to free the depiction from ‘irrelevant’ objects, thus ensuring the driver is not distracted by unnecessary objects [Hahn Abstract, ¶0031-¶0032]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        January 25, 2022